DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/EP2019/058500 filed 04/04/2019. This application also claims foreign benefit of EPO EP18166159.6 filed 04/06/2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The instant application is afforded the effective filing date of 04/04/2019.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 10/06/2020 and 12/15/2020 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.



Election/Restrictions
Applicant's election with traverse of Group !, claims 17-22, 24-25, 29-31 and 33 in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that Burakowska-Meise does mention that said additional polymers may be aliphatic-aliphatic polyester, but these are characteristics in Burakowska-Meise only as being selected from polydroxyacetic acid, polylatide and copolymers thereof. Thus, Applicant alleged that Burakowska-Meise does not disclose or suggest using polyhydroxy fatty acids as additional polymers for forming the microparticle walls, especially since “polyhydroxy fatty acid” is defined in the specification to specifically exclude polyhydroxyacetic acid, polylactide, and their copolymer. Applicant goes on to allege that the mentioning of polyhydroxyalkanoates in Burakowska-Meise is unclear as to what way polyhydroxyalkanoates may be related to the invention of Burakowska-Meise. Applicant alleged that there was no connection made between polyhydroxyalkanoates and the polymers contained in the water of the microparticles, thereby the text passage mentioning polyhydroxyalkanoates does not suggest the combination of said polyhydroxyalkanoates with aliphatic-aromatic polyesters. (Remarks, page 3).
This is not found persuasive because claim 1 recites generically polyhydroxyfatty acids as alternative species of the additional polymer and thus, the teaching of polyhydroxyacetic acid from paragraph [0102] of Burakowska-Meise meets the generically claimed “polyhydroxyfatty acids,” as polyhydroxyacetic acid is indeed a polyhydroxyfatty acid. It is noted that nowhere in claim 1 does it recite that polyhydroxyacetic acid nor does the specification specifically indicated that polyhydroxyacetic acid was excluded as a polyhydroxyfatty acid.  As to the teaching of  .
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-22, 24-25, 29-31 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected groups/inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/14/2022.

Status of the Claims
	This action is in response to preliminary papers filed 10/06/2020 in which claims 1-16 were canceled; and claims 17-33 were newly added.
	Claims 17-33 are pending in this instant application, of which claims 23, 26-28 and 32 are withdrawn at this time as being drawn to non-elected inventions/groups. 
	Claims 17-22, 24-25, 29-31 and 33 are examined herein on the merits for patentability.
Abstract 
	The abstract of the disclosure is objected to because the abstract contains 174 words. It is noted that the abstract must be as concise as the disclosure permits (preferably 50 to 150 words if it is in English or when translated into English) and National practice also provides a maximum of 150 words for the abstract. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claims 19 and 30 are objected to because of the following informalities:  it is noted that claims 19 and 30 do not recite proper Markush language. When materials recited in a claim are so related as to constitute a proper Markush groups, they may be recited in the conventional manner, or alternatively. For example, if “wherein R is a material selected from the group consisting of A, B, C and D” is a proper limitation, then “wherein R is A, B, C or D” shall also be considered proper. Appropriate correction is required.
Claims 24 and 29 are objected to because of the following informalities: claims 24 and 29 are objected to as depending from a withdrawn claim. Applicants should cancel claims depending from withdrawn claims or rewrite them in independent form. Appropriate correction is required.
Claim 30 is objected to because of the following informalities: “wherein” is recited twice in line 2 of claim 30. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22, 24-25, 29-31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected as being indefinite because the claim recites “which have pores on the surface thereof” in line 2. It is unclear what has pores, as “which” does not define the structure that has the pores, and it is also unclear what “the surface thereof” is referencing in the context of the claim. The examiner suggests rewording said recitation to “wherein the spherical microparticles have pores on a surface of the spherical microparticles.”
Claim 17 is further rejected as being indefinite because the claim recites “those particles” in line 4. It is unclear what “those microparticles” is referencing in the context of the claims, particularly “those microparticles” would suggest a subset of the spherical microparticles but the claim does not delineate a subset of microparticles. It is unclear why the claim refers to “those microparticles” rather than to “the spherical microparticles”. The claim should also be consistent in referring to “the spherical microparticles”. Furthermore, the limitation “those microparticles” is followed 
The examiner suggests rewording the claim to recite “wherein at least 80% of the spherical microparticles have a particle diameter which does not deviate from the mean particle diameter of the spherical microparticles by more than 20%”. Additionally, there should be a comma after “10-600 um” rather than the word “and” since the claim contains additional wherein clauses. It looks like a new Imitation regarding pores starts after the comma in lines 4-5; it would be clearer to have the limitation start with “wherein each of the spherical microparticles have on average...” otherwise it’s unclear to what the word “each” refers to. In line 6 “the diameter” appears to refer to the diameter of the pores but it’s unclear as the claim does not actually specify.
Claim 17 is further rejected as being indefinite because the claim recites “the particle diameter” in line 4. It is unclear what “the particle diameter” is referencing in the context of the clams. Appropriate clarification is required.
Claim 17 is further rejected as being indefinite because the claim recites “the diameter of which” in line 6. It is unclear what “the diameter of which” is referencing in the context of the claims. Appropriate clarification is required.
Claim 17 is further rejected as being indefinite because the claim recites “and furthermore, the diameter of each of these pores” in line 7. It is unclear what “the diameter of each of these pores” is referencing in the context of the claims. Appropriate clarification is required.

Claim 17 is further rejected as being indefinite because the claim recites “the wall material consists of a composition comprising! at least one aliphatic-aromatic polyester” where the transitional phrase “comprising” invites any number of unrecited claim elements thus rendering the claimed solubility indefinite because “the wall material” is not limited to the aliphatic-aromatic polyester (see, e.g., MPEP §2111.03). It is unclear whether the Applicants actually intend the recited “consist of” or intend the recited “comprising”. It is not clear what the “consists of” limits or excludes inclusion thereof. It is not also clear whether the wall material can include other ingredients in addition to the at least one aliphatic-aromatic polyester or not.  The examiner advises Applicant that 
Claims 18-22, 24-25, 29-31 and 33 are also rejected as they depend directly or indirectly from indefinite claim 17.
As a result, claims 18-22, 24-25, 29-31 and 33 do not clearly set forth  the metes and bounds of patent protection desired.

Claim Interpretation
	For art rejection purpose (as applied to the 102 and 103 rejections set forth in this office action): the recitation of “a composition of spherical microparticles obtained by the method according to claim 23” and “an aroma chemical preparation obtained by the method of claim 26” in claims 24 and 29, respectively, are a product-by-process limitations. Thus, MPEP §2113 states “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). While the structure implied by the process steps should be consider 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-22, 24-25 and 29-31 is/are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Burakowska-Meise et al (WO 2018/065481 A1; citation and English translation via US 2019/0231659; previously cited).  
Regarding claim 17, Burakowska-Meise teaches A composition of spherical microparticles composed of a wall material and at least one cavity that comprises a gas and/or a liquid, which have pores on the surface thereof, wherein the spherical microparticles have a mean particle diameter of 10-600 μm and wherein at least 80% of those microparticles, the particle diameter of which does not deviate from the mean particle diameter of the microparticles of the composition by more than 20%, each have ⅕ of the mean particle diameter, and, furthermore, the diameter of each of these pores is at least 20 nm, wherein the wall material consists of a composition comprising at least one aliphatic-aromatic polyester and at least one additional polymer such as polyhydroxyacetic acid and polyhydroxyalkanoates, and the wall material has a solubility in dichloromethane of at least 50 g/l at 25° C (Abstract; [0001]-[0105]; claims 16-30). It is noted that polyhydroxyacetic acid and polyhydroxyalkanoates as taught by Burakowska-Meise as the at least one additional polymer read on the claimed polyhydroxy fatty acids as the at least one additional polymer.
Regarding claim 18, Burakowska-Meise teaches the aliphatic-aromatic polyester is an ester of an aliphatic dihydroxy compound esterified with a composition of aromatic dicarboxylic acid and aliphatic dicarboxylic acid (claim 17).
Regarding claim 19, Burakowska-Meise teaches the aliphatic-aromatic polyester is selected from the group consisting of polybutylene azelate-co-butylene terephthalate (PBAzeT), polybutylene brassylate-co-butylene terephthalate (PBBrasT), polybutylene adipate terephthalate (PBAT), polybutylene sebacate terephthalate (PBSeT) and polybutylene succinate terephthalate (PBST) (claim 18).
Regarding claim 20, Burakowska-Meise teaches the composition forming the wall material comprises at least one polymer having a glass transition temperature or a melting point in the range from 45 to 140° C (claim 19).
Regarding claim 21, Burakowska-Meise teaches the wall material has a solubility in dichloromethane of at least 50 g/l at 25° C (claim 16).

Regarding claim 24, Burakowska-Meise teaches a composition of spherical microparticles (Abstract; [0001]-[0105]; claims 16-30). It is noted that claim 24 is a product-by-process type claim and thus, the Claim Interpretation for product-by-process as set forth in this office action (see pages 9-10) applies here.
Regarding claim 25, Burakowska-Meise teaches carrier substance for filling with at least one aroma chemical comprising the composition of spherical microparticles (Abstract; [0001]-[0105]; claims 16-30).
Regarding claim 29, Burakowska-Meise teaches an aroma chemical preparation (Abstract; [0001]-[0105]; claims 16-30).It is noted that claim 29 is a product-by-process type claim and thus, the Claim Interpretation for product-by-process as set forth in this office action (see pages 9-10) applies here.
Regarding claim 30, Burakowska-Meise teaches the use of the spherical microparticles or the aroma chemical preparation, wherein it is used in an agent selected from perfumes, washing and cleaning agents, cosmetic agents, body care agents, hygiene articles, food, food supplements, scent dispensers or fragrances ([0017]).
Regarding claim 31. Burakowska-Meise teaches a composition comprising the spherical microparticles in a proportion by weight of 0.01 to 99.9 wt % based on the total weight of the composition ([0041] and [0065]).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 17-22, 24-25, 29-31 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burakowska-Meise et al (WO 2018/065481 A1; citation and English translation via US 2019/0231659), and further in view of Pringgosusanto et al (8 March 2012; US 2012/0059082 A1) and Kleshchanok et al (7 April 2016; WO 2016/053158 A1).
Claims 17-22, 24-25 and 29-31 are discussed above, said discussion being incorporated herein it is entirety.
However, Burakowska-Meise does not teach the additional polymer is at least one polycaprolactone of claim 33.
Regarding claim 33, Pringgosusanto teaches a combination of Ecoflex and CAPA is biodegradable and sustainable, and also provides reduced fragrance loss over a prolong period of time ([0002]-[0024]; Example 1). As evidenced by Kleshchanok, Ecoflex is polybutylene adipate-co-terephthalate and CAPA is polycaprolactone (Abstract; pages 1-4; Example 1).
It would have been obvious one of ordinary skill in the art to incorporate polybutylene adipate-co-terephthalate and polycaprolactone as the combination of aliphatic-aromatic polyester and additional polymer, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Pringgosusanto provided the guidance to do so by teaching that it is advantageous to use a combination of polybutylene adipate-co-terephthalate and polycaprolactone as polymers for fragrance delivery system, as this combination of polybutylene adipate-co-
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-22, 24-25, 29-31 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21, 23-24, 27-29 and 31-36 of copending Application No. 16339404 (reference application) in view of Burakowska-Meise et al (WO 2018/065481 A1; citation and English translation via US 2019/0231659), Pringgosusanto et al (8 March 2012; US 2012/0059082 A1) and Kleshchanok et al (7 April 2016; WO 2016/053158 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the copending application ‘404 significantly overlap with the subject matter of the instant claims i.e.,  a composition of spherical ⅕ of the mean particle diameter, and, furthermore, the diameter of each of these pores is at least 20 nm, wherein the wall material consists of a composition comprising at least one aliphatic-aromatic polyester and at least one additional polymer, and the wall material has a solubility in dichloromethane of at least 50 g/l at 25° C.
The difference between the instant claims and the claims of copending application ‘404 is the additional polymer. However, it is would have been obvious to incorporate polyhydroxy fatty acids or polycaprolactone as the additional polymer in the copending application ‘404 in view of the guidance from Burakowska-Meise, Pringgosusanto, and  Kleshchanok (Pringgosusanto: [0002]-[0024]; Example 1; Abstract; Kleshchanok: pages 1-4; Example 1).
Consequently, the ordinary artisan would have recognized the obvious variation of the instant claimed subject matter over copending Application No. 16339404  in view of Burakowska-Meise, Pringgosusanto, and  Kleshchanok.
This is a provisional nonstatutory double patenting rejection.



Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613